Citation Nr: 1731610	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  15-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than June 18, 2013, for payment of additional compensation for the Veteran's child, G. A., as his dependent.

2. Entitlement to a higher rate of special monthly compensation (SMC) based on the need for a higher level of aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to February 1994 with additional service in the Army National Guard.   His awards include the Army Service Ribbon, the Army Commendation Medal, and the Meritorious Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2013 rating decision denied the claim of entitlement to a higher rate of SMC.  The July 2014 rating decision granted entitlement to dependency benefits effective June 18, 2013; the Veteran appealed the effective date assigned.  The Board observes that the April 2015 statement of the case (SOC) phrased the effective date issue as "you contend that the VA decision to grant additional compensation for your adopted grandson effective July 1, 2013 was improper."  July 1, 2013, is the first day of the month following the June 18, 2013 effective date, and, thus, the date of the first payment.  Therefore, June 18, 2013 is the effective date of the grant of dependency benefits for consideration in this appeal.  

Finally, the Board notes that additional medical evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC).  In July 2017, the Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) review of that evidence.  The Board has accepted this evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis2017).


FINDINGS OF FACT

1. The Veteran's adoption of dependent G. A. was not effective until June 18, 2013.

2. For the entire period on appeal, the Veteran has required personal, daily, in-home health-care services by a person under the regular supervision of a licensed health care professional.


CONCLUSIONS OF LAW

1. An effective date earlier than June 18, 2013, for the award of compensation benefits for the Veteran's dependent child G. A. is not warranted.  38 U.S.C.S.        §§ 1115, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.4, 3.401 (2017).

2. The criteria for a higher rate of SMC based on the need for a higher level of aid and attendance have been met.  38 U.S.C.S. § 1114(r)(2); 38 C.F.R. §§ 3.350, 3.352 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Effective Date for Dependency Benefits for G. A.

The Veteran seeks an effective date earlier than June 18, 2013 for the grant of dependency benefits for his child, G. A.  The Veteran maintains that although the decree of adoption was effective as of that date, he has been caring for G. A. since February 2011, and he submitted the application for adoption to county officials in February 2012.  He also explains that he has had to provide healthcare, food, clothing, and shelter for the child.  After careful review, the Board must unfortunately find that an earlier effective date for dependency benefits is precluded by law.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.S. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.S. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.S. § 1115 (LexisNexis2017); 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401 (b) (2017).

Here, June 18, 2013 is the date of claim because it is, without dispute, the legally effective date of G. A.'s adoption.  See G. A. Adoption Decree.  VA received notice of the adoption within one year.  The June 18, 2013 date is not earlier than any other possible date contemplated by 38 C.F.R. § 3.401(b); the Veteran has been in receipt of a disability rating greater than 30 percent since February 1994, and the dependency did not arise after the date of adoption.  Accordingly, an effective date earlier than June 18, 2013 for dependency benefits is unavailable under VA law.  

The Board sympathizes with the Veteran's report that he provided for G. A.'s well-being and submitted the adoption paperwork prior to June 2013.  Unfortunately, the Board is without authority to grant entitlement to an effective date prior to that allowed by statute or regulation.  It is bound by the law.  See 38 U.S.C.S. § 7104(c); McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  

For these reasons, entitlement to an effective date prior to June 18, 2013 for the award of compensation benefits for the Veteran's dependent child G. A. is not warranted and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is grateful for the Veteran's distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

II. Entitlement to Higher Level SMC

The Veteran is in receipt of SMC based on the need for aid and attendance under 38 U.S.C.S. 1114(r)(1) and 38 C.F.R. § 3.350(h) effective March 11, 2010.  He contends that a higher level of SMC is warranted based on a higher need for aid and attendance.  Specifically, he contends that he should be entitled to the higher level of aid and attendance for personal, daily, in-home health services, because his 
wife administers injection medication for his service-connected multiple sclerosis three times weekly.  After review of the record, the Board finds that a higher rate of SMC based on the need for a higher level of aid and attendance is warranted throughout the appeal period.

The higher level aid and attendance allowance (the (r)(2) rate) is payable in lieu of the regular aid and attendance allowance (the (r)(1) rate) when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.S. § 1114(o), or the maximum rate of compensation authorized under 
38 U.S.C.S. § 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352 (b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. §§ 3.350(h)(3); 3.352(b)(1)(i-iii).
Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).  The existence of the need for such care must be determined by a physician employed or contracted by VA.  38 U.S.C.S. § 1114(r)(2).

The term "under the regular supervision of a licensed health-care professional", as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3)

At the outset, the Veteran meets the first two criteria for higher level aid and attendance under 38 C.F.R. § 3.352(b); he has been in receipt of SMC under 38 U.S.C.S. § 1114(o), 38 U.S.C.S. § 1114(p), and 38 U.S.C.S. § 1114(r)(1), since March 11, 2010.   See 38 C.F.R. § 3.352(b)(i-ii).  

Turning to the issue of the need for a higher level of care, the Veteran's VA treatment records reflect that he uses Rebif, a multiple sclerosis medicine which is injected three times per week.  The Veteran and his wife have credibly reported that his wife has administered the injections throughout the appeal period.  Administration of injections is specifically noted in 38 C.F.R. § 3.352(b)(2) as a personal health-care service, and the Board finds that she has administered the injections under the regular supervision of a licensed health-care professional.  See 38 C.F.R. § 3.352(b)(3).  In making this finding, the Board observes that the Veteran's wife has followed the injection regimen prescribed by the Veteran's health-care professionals.  Concerning the monthly consultation requirement, the evidence reflects that the Veteran requires thorough attention and assistance in medication management, and that his wife handles his financial affairs.  See April 2013 Wife's Statement, May 2016 VA Housebound Status Examination completed by the Veteran, August 2016 VA Multiple Sclerosis examination report.  A reasonable analysis of the facts leads to the conclusion that in reordering his medication, the Veteran's wife consults with licensed medical professionals, including pharmacological professionals, as to the effectiveness, side effects, and other consequences of the injections, a task which requires her daily monitoring.  Therefore, the Board finds that the Veteran's wife performs personal, daily, in-home health-care services, under the regular supervision of a licensed health care professional.

Also supporting this finding is the November 2016 VA nurse practitioner's opinion that, in the absence of his caregiver, the Veteran would require hospitalization, nursing home care, or other residential institutional care that would provide for his activities of daily living as well as administer his medications.  The Board takes judicial notice of the fact that in November 2016 VA nurse practitioners could not practice without the supervision of physicians.  See Nikki Wentling, VA: Nurse practitioners nationwide no longer need physician supervision, Stars and Stripes, (December 23, 2016), https://www.stripes.com/va-nurse-practitioners-nationwide-no-longer-need-physician-supervision-1.445862#.WYCa9aoUl9A.  Given that the nurse practitioner's conclusion was rendered under the supervision of a physician, it satisfies the criteria of 38 U.S.C.S. § 1114(r)(2).  

Thus, in light of the Veteran's and his wife's credible reports, VA treatment records, and the November 2016 VA nurse practitioner's opinion, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran requires the higher level of aid and attendance.  Accordingly, resolving all doubt in his favor, entitlement to a higher rate of SMC based on the need for a higher level of aid and attendance have been met, effective October 18, 2012.  38 U.S.C.S. § 1114(r)(2), 5107; 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).   

ORDER

Entitlement to an effective date earlier than June 18, 2013, for the award of additional compensation benefits for the Veteran's dependent child G. A, is denied.

Effective October 18, 2012, a higher rate of special monthly compensation (SMC) based on the need for a higher level of aid and attendance under 38 U.S.C.S. § 1114(r)(2) is granted, subject to the rules and regulations governing the payment of VA monetary benefits.





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


